Allow me to begin by
congratulating Mr. Jan Eliasson, upon his election as
President of the General Assembly at its sixtieth
session. We have full confidence in him and in his
team. I would also like to commend Mr. Jean Ping for
the pivotal role that he played during the fifty-ninth
session.
The leaders of the world gathered in this very
Hall last week at the largest summit meeting in history.
The outcome document adopted by the heads of State
or Government has given us very concrete tasks for the
future. The reform continues; we will have to maintain
focus and take important decisions during the sixtieth
session.
My remarks today will be confined to a few main
topics, with a specific emphasis on Estonia’s
contribution to our common goals.
Development, security and human rights are
interconnected issues. It is inconceivable that global
progress in those areas can be made without an
effective multilateral system, fully in line with the
principles of the United Nations Charter. As we
pointed out a week ago in the outcome document, no
country can tackle today’s intricate challenges alone.
Estonia is fully committed to strengthening the United
Nations.
We live in a global and interdependent world and
we thus need to combine our efforts. There has to be
cooperation among different organizations that have
the capacity for conflict prevention and peacekeeping
operations, as well as for providing for such
requirements as logistical support and training.
The United Nations cannot hope to find a United
Nations solution for all problems. Estonia is pleased to
see that the United Nations is actively forging a deeper
partnership with various organizations. Estonia is
actively participating in the common efforts of both the
European Union and NATO. We feel that the United
Nations, the European Union and NATO should all
continue working towards mutually fruitful
cooperation and towards greater predictability in terms
of the allocation of resources. The more we coordinate
our activities, the better will be the results we can
achieve in dealing with conflict, poverty and human
suffering. The European Union has made great
headway in developing battle groups, thus increasing
our ability to react swiftly in crisis situations.
Estonia will continue to contribute through
various organizations to the stability of Afghanistan,
Iraq, Sudan, Kosovo and the Middle East. Our long-
term contribution to United Nations monitoring on the
Israeli-Lebanese border, our explosives-detecting
teams in Afghanistan, our substantive presence —
considering the size of Estonia — in Kosovo, our
assistance in training the new Iraqi police force and our
participation in stabilizing Iraq are just a few examples
of my country’s contribution to common efforts.
Estonia also acknowledges the need to develop
African peacekeeping and to provide better training for
United Nations peacekeepers. We hosted a United
Nations peacekeeping “train the trainers” course in
Estonia just a few months ago, attended by
peacekeepers from some 30 countries.
Over the years, we have shown our continued
commitment to United Nations activities, including
peacekeeping, in a very simple and unequivocal
way — by paying regularly and on time the full
amount of our assessed contributions.
The role of the international community does not
end at the point where we manage to stop an ongoing
conflict. As we all know, without adequate State
structures, a country faces the risk of relapsing into
conflict. Therefore, Estonia welcomes the
establishment of the Peacebuilding Commission, and
we hope to see the first results of its work fairly soon.
The next issue I would like to address is
terrorism. Here, our position is unequivocal: terrorism
is unacceptable in all circumstances, and we should be
united against it. We regret that the summit document
37

does not condemn the deliberate killing of civilians and
non-combatants.
Estonia believes that the anti-terrorism strategy
put forward by Secretary-General Kofi Annan should
be adopted and implemented. We consider the
conclusion of the comprehensive convention against
international terrorism an utmost priority during the
current session of the General Assembly. Estonia fully
implements all relevant United Nations Security
Council resolutions and supports the initiatives of the
United Nations and other international organizations in
preventing and combating terrorism. A few days ago,
Estonia signed the International Convention for the
Suppression of Acts of Nuclear Terrorism.
The proliferation of weapons of mass destruction
is another pressing security concern. We regret that no
agreement was reached on non-proliferation and
disarmament during the summit.
There is a serious concern over slow progress in
the sphere of poverty eradication and the realization of
other Millennium Development Goals (MDGs).
Estonia, together with other European Union member
States, is increasing resources devoted to development
cooperation. Despite our status as a new donor,
Estonia’s official development assistance in 2004 was
already 0.08 per cent of gross national income. We are
steadily increasing our input, and this will also raise
our voluntary contribution to United Nations
development-related activities.
No State will be able to achieve the MDGs as
long as it does not respect fundamental human rights.
The second International Decade of the World’s
Indigenous People coincides with the targeted time
frame for the accomplishment of the MDGs — 2015. If
we truly want to achieve the MDGs, we must focus on
the issues that matter most to people, including
indigenous peoples. The implementation of the MDGs
in connection with the indigenous peoples has to be
viewed within the broader context of the Millennium
Declaration, which brings together the three basic aims
of the United Nations Charter — peace and security,
economic and social development, and human rights.
One cannot, of course, fail to mention the matter
of climate change, the relevance of which has become
especially clear after recent natural disasters. Indeed,
we have to step up global long-term cooperation so that
we can produce real change.
I would like to stress the significance of the
Human Rights Council. We see the Council as a
standing Charter body, well-connected with other
United Nations structures, including the Security
Council. Human rights violators should not have a seat
at the Council.
Estonia is committed to promoting human rights
as universal values that should be guaranteed for all.
We are pleased that the summit agreed to double the
regular budget for the Office of the United Nations
High Commissioner for Human Rights within the next
five years.
I would like to stress Estonia’s firm belief in the
extraordinary importance of democracy, good
governance and the rule of law. Estonia supports the
creation of the Democracy Fund, to which we will
make a financial contribution.
Estonia applauds the agreement that we reached
on the responsibility to protect. We should all fulfil
commitments nationally, but we should also be
prepared to deal with cases of genocide, war crimes,
ethnic cleansing and all other crimes against humanity
urgently requiring outside intervention, even if it has
not been requested. In such cases, the international
community has to take action.
As a founding member of the International
Criminal Court, we are disappointed not to see any
reference to this Court in the outcome document. We
deem the Court, as well as other instruments of
international justice, vital to counter impunity for
international crimes.
Sixty years ago, world leaders made a promise to
prevent war, to defend human rights and to help the
peoples of the world to achieve safety, prosperity and
freedom. Let us be bold and try harder than ever to
achieve these goals.